3. Application of the Schengen acquis relating to the Schengen Information System (vote)
- Report: Coelho
- Before the vote:
rapporteur. - (PT) Just three brief remarks if I may: a thank-you, a warning and a point of information. I should like to thank all those MEPs from the Committee on Civil Liberties, Justice and Home Affairs and all the political groups, whose goodwill enabled this report to be adopted quickly. I should like, too, to thank the Portuguese Government - and in particular Secretary of State José Magalhães - for taking the initiative and putting forward this system whereby new Member States that fulfil the Schengen assessment criteria do not have to remain unjustly suspended and can join the system immediately.
Secondly, speaking on behalf of Parliament as its rapporteur, I would like to sound a warning to the Council and the Commission. In our opinion, this transitional measure must never be allowed to hinder the rapid conclusion of SIS II, which must not be delayed and must remain a priority in view of the value-added and important innovation it encompasses for our collective security.
Third and lastly, a point of information. I should like to draw the attention of the Council and the Commission to the need to exert pressure on the Member States. Each Member State is responsible for getting ready to enter the system and to remove internal borders. Entering the Schengen system means that we have mutual trust when it comes to monitoring our external borders. During this Schengen assessment process there is no place for political agreements between governments to water down criteria and requirements. This is not an exercise in sympathy. This is about our shared security, and the security of Europe's citizens is not something to be dealt with lightly.